Citation Nr: 0936975	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  09-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The Veteran had active service from December 1951 until 
October 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angelos, CA.

In February 2009 the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO.  However, he 
subsequently withdrew the request in March 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
 
Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, it is determined that a VA 
examination should be obtained, as will be discussed below. 

Based on the above, the Board finds that additional 
development is necessary to satisfy VA's obligations under 
the VCAA.  Specifically, it is found that the Veteran should 
be afforded a VA examination.  Indeed, the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran contended in his November 
2006 claim that he was exposed to noise from rifle fire and 
jet engine blast during active service.  Additionally, the 
Veteran's  DD 214  lists his occupation during service as a 
basic airman, which is consistent with exposure to jet engine 
noise.  Moreover, the Veteran's October 1955 separation 
examination revealed abnormal whispered voice testing results 
(13/15) with respect to the left ear.  Moreover, in an 
October 2006 private medical record, V.N., M.D. diagnosed 
sensorineural hearing loss, which he opined was probably 
secondary to acoustic trauma while in military.  No 
elaboration was provided.   

Again, the Veteran here has presented credible testimony of 
noise exposure during service as a basic airman.  Moreover, 
the service records themselves demonstrate a hearing 
abnormality, at least with respect to the left ear, and 
private post-service medical evidence suggests a causal 
relationship between current disability and active service.  
In light of these considerations, the evidence at least 
suggests the current hearing loss may be related to active 
service, satisfying the low threshold of McLendon.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  An examination should be scheduled to 
determine the nature and etiology of any 
current bilateral hearing loss.  For the 
purposes of this inquiry, the examiner 
should accept as fact the Veteran's 
active duty exposure to jet engine noise.  
The claims file should be reviewed in 
conjunction with the examination.  After 
reviewing the record, the examiner should 
express an opinion as to whether it at 
least is likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the Veteran's hearing loss initially 
manifested during active service.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner cannot respond 
without resorting to speculation, he 
should explain why a response would be 
speculative.

2.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given from 
them to respond thereto.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



